United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 14, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50946
                         Summary Calendar



ANNA MARIE VASQUEZ

                     Plaintiff - Appellant

     v.

YSLETA INDEPENDENT SCHOOL DISTRICT

                     Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-02-CV-313-PRM
                       --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Anna M. Vasquez filed a complaint pursuant to 42 U.S.C.

§ 1983 against the Ysleta Independent School District (School

District) alleging that she was deprived of her contract right to

employment as a teacher for the 2002-2003 school year without due

process in violation of the 14th Amendment to the Constitution.

The parties consented to proceed before a magistrate judge.

The magistrate judge granted summary judgment in favor of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50946
                                -2-

School District because there was no genuine factual dispute that

Vasquez had a protected property interest in continued employment

by operation of TEX. EDUC. CODE Ann. § 21.103(a).   The record

contains no evidence creating a dispute that the School District

failed to give Vasquez adequate notice of termination as required

by § 21.103(a).   Having reviewed de novo the order granting

summary judgment, this court finds no error.   See FED. R. CIV. P.

56(c); Whittaker v. BellSouth Telecommunications, Inc., 206 F.3d
532, 534 (5th Cir. 2000); Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986).

     AFFIRMED.